Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 4(a) EXECUTION COPY AMERICAN EXPRESS CREDIT CORPORATION AND THE BANK OF NEW YORK, Trustee Indenture Dated as of June 9, 2006 Debt Securities AMERICAN EXPRESS CREDIT CORPORATION Indenture Dated as of June 9, 2006 CROSS-REFERENCE SHEET 1 Showing the Location in the Indenture of the Provisions Inserted Pursuant to Sections 310 to 318 (a) inclusive of the Trust Indenture Act of 1939. Provision of Trust Indenture Act of 1939 Indenture Provision § (a) (1), (2) § Not Applicable Not Applicable (b) § ; § 8.10 (c) Not Applicable §311 (a) § (a) (b) § (b) (b) (2) § 9.03 (a) (ii); § 9.03 (b) (c) Not Applicable §312 (a) § ; § 9.02 (a) (b) § (b) (c) § (c) §313 (a) § (a) (b) (1) Not Applicable § (b) (c) § 9.03 (a) ; § 9.03 (b) (d) § (c) §314 (a) § (b) Not Applicable (c) § (d) Not Applicable (e) § (f) Not Applicable §315 (a) (1) § 8.01 (a) (i) § 8.01 (a) (ii) (b) § (c) § (b) (d) (1) § (a) § 8.01 (c) (ii) § 8.01 (c) (iii) (e) § §316 (a) § ; § 7.13 (b) § (c) § §317 (a) § ; § 7.04 (b) § §318 (a) § 1 This Cross-Reference Sheet is not part of the Indenture. AMERICAN EXPRESS CREDIT CORPORATION INDENTURE dated as of June 9, 2006 TABLE OF CONTENTS* Page ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 1.01. Definitions 1 Section 1.02. Compliance Certificates and Opinions 7 Section 1.03. Form of Documents Delivered to Trustee 8 Section 1.04. Act of Holders 8 Section 1.05. Notices, etc., to Trustee and Company 9 Section 1.06. Notice to Holders; Waiver 10 Section 1.07. Immunity of Incorporators, Stockholders, Officers and Directors 10 Section 1.08. Conflict with Trust Indenture Act 10 Section 1.09. Effect of Headings and Table of Contents 10 Section 1.10. Successors and Assigns 11 Section 1.11. Separability Clause 11 Section 1.12. Benefits of Indenture 11 Section 1.13. Governing Law 11 Section 1.14. Cross References 11 Section 1.15. Counterparts 11 Section 1.16. Legal Holidays 11 Section 1.17. Securities in Foreign Currencies 12 Section 1.18. Force Majeure 12 ARTICLE TWO SECURITY FORMS Section 2.01. Forms Generally 12 Section 2.02. Form of Certificate of Authentication 13 * NOTE: This table of contents shall not, for any purpose, be deemed to be a part of the Indenture. i Section 2.03. Securities in Global Form 13 ARTICLE THREE THE SECURITIES Section 3.01. Amount Unlimited; Issuable in Series 13 Section 3.02. Denominations 17 Section 3.03. Authentication and Dating 17 Section 3.04. Execution of Securities 19 Section 3.05. Exchange and Registration of Transfer of Securities 20 Section 3.06. Mutilated, Destroyed, Lost or Stolen Securities 22 Section 3.07. Temporary Securities 23 Section 3.08. Payment of Interest; Interest Rights Preserved 23 Section 3.09. Persons Deemed Owners 25 Section 3.10. Cancellation 25 Section 3.11. Computation of Interest 25 ARTICLE FOUR REDEMPTION OF SECURITIES Section 4.01. Applicability of Article 26 Section 4.02. Election to Redeem; Notice to Trustee 26 Section 4.03. Selection by Trustee of Securities to Be Redeemed 26 Section 4.04. Notice of Redemption 26 Section 4.05. Deposit of Redemption Price 27 Section 4.06. Securities Payable on Redemption Date 27 Section 4.07. Securities Redeemed in Part 28 ARTICLE FIVE SINKING FUNDS Section 5.01. Applicability of Article 28 Section 5.02. Satisfaction of Mandatory Sinking Fund Payments with Securities 28 Section 5.03. Redemption of Securities for Sinking Fund 29 ARTICLE SIX SATISFACTION AND DISCHARGE Section 6.01. Satisfaction and Discharge of Indenture 30 Section 6.02. Satisfaction, Discharge and Defeasance of Securities of any Series 32 Section 6.03. Application of Trust Money 33 Section 6.04. Paying Agent to Repay Moneys Held 33 ii Section 6.05. Return of Unclaimed Moneys 33 ARTICLE SEVEN REMEDIES Section 7.01. Events of Default 34 Section 7.02. Acceleration of Maturity; Rescission and Annulment 36 Section 7.03. Collection of Indebtedness and Suits for Enforcement by Trustee 37 Section 7.04. Trustee May File Proofs of Claim 38 Section 7.05. Trustee May Enforce Claims without Possession of Securities 39 Section 7.06. Application of Money Collected 39 Section 7.07. Limitation on Suits 40 Section 7.08. Unconditional Right of Holders to Receive Principal, Premium and Interest 40 Section 7.09. Restoration of Rights and Remedies 41 Section 7.10. Rights and Remedies Cumulative 41 Section 7.11. Delay or Omission Not Waiver 41 Section 7.12. Control by Holders 41 Section 7.13. Waiver of Past Defaults 41 Section 7.14. Undertaking for Costs 42 Section 7.15. Waiver of Stay or Extension Laws 42 ARTICLE EIGHT THE TRUSTEE Section 8.01. Certain Duties and Responsibilities 42 Section 8.02. Notice of Defaults 44 Section 8.03. Certain Rights of Trustee 44 Section 8.04. Not Responsible for Recitals or Issuance of Securities 45 Section 8.05. May Hold Securities 46 Section 8.06. Money Held in Trust 46 Section 8.07. Compensation and Reimbursement 46 Section 8.08. Disqualification; Conflicting Interests 47 Section 8.09. Corporate Trustee Required; Different Trustees for Different Series; Eligibility 47 Section 8.10. Resignation and Removal; Appointment of Successor 47 Section 8.11. Acceptance of Appointment by Successor 49 Section 8.12. Merger, Conversion, Consolidation or Succession to Business 50 iii Section 8.13. Preferential Collection of Claims against Company 50 Section 8.14. Authenticating Agent 50 ARTICLE NINE HOLDERS LISTS AND REPORTS BY TRUSTEE AND COMPANY Section 9.01. Company to Furnish Trustee Names and Addresses of Holders 51 Section 9.02. Preservation of Information; Communications to Holders 52 Section 9.03. Reports by Trustee 53 Section 9.04. Reports by Company 53 ARTICLE TEN CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE Section 10.01. Company May Consolidate, etc., Only on Certain Terms 54 Section 10.02. Successor Corporation Substituted 55 ARTICLE ELEVEN SUPPLEMENTAL INDENTURES Section 11.01. Supplemental Indentures without Consent of Holders 55 Section 11.02. Supplemental Indentures with Consent of Holders 57 Section 11.03. Execution of Supplemental Indentures 58 Section 11.04. Notice of Supplemental Indenture 58 Section 11.05. Effect of Supplemental Indentures 58 Section 11.06. Conformity with Trust Indenture Act 58 Section 11.07. Reference in Securities to Supplemental Indentures 58 ARTICLE TWELVE COVENANTS Section 12.01. Payment of Principal, Premium and Interest 59 Section 12.02. Maintenance of Office or Agency 59 Section 12.03. Money for Securities Payments to Be Held in Trust 59 Section 12.04. Payment of Taxes and Other Claims 60 Section 12.05. Books of Account 61 Section 12.06. Financial Statements and Statement as to Compliance 61 Section 12.07. Corporate Existence 61 Section 12.08. Transactions with Affiliates 62 Section 12.09. Maintenance of Net Worth 62 Section 12.10. Restrictions on the Creation of Mortgages and Liens 62 Section 12.11. Ownership of Capital Stock of the Company 63 iv Section 12.12. Permit No Vacancy in Office of Trustee 63 Section 12.13. Other Instruments and Acts 63 Section 12.14. Waiver 63 Section 12.15. Release from Certain Covenants 64 v INDENTURE, dated as of June 9, 2006, between AMERICAN EXPRESS CREDIT CORPORATION, a Delaware corporation, having its principal office at 301 North Walnut Street, Wilmington, Delaware 19801-2919 (the  Company ), and THE BANK OF NEW YORK, a New York banking corporation having its principal office at 101 Barclay Street, New York, New York 10286, as trustee (the  Trustee ). RECITALS OF THE COMPANY The Company is authorized to borrow money for its corporate purposes and to issue debentures, notes or other evidences of indebtedness therefor; and for its corporate purposes, the Company has determined to make and issue its debentures, notes or other evidences of indebtedness to be issued in one or more series (the  Securities ), as hereinafter provided, up to such principal amount or amounts as may from time to time be authorized by or pursuant to the authority granted in one or more resolutions of the Board of Directors. All things necessary to make this Indenture a valid and legally binding agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: That, in consideration of the premises and of the mutual covenants herein contained and of the purchase and acceptance of the Securities by the holders thereof and of the sum of One Dollar to the Company duly paid by the Trustee at or before the ensealing and delivery of these presents, and for other valuable considerations, the receipt whereof is hereby acknowledged, and in order to declare the terms and conditions upon which the Securities are to be issued, IT IS HEREBY COVENANTED, DECLARED AND AGREED, by and between the parties hereto, that all the Securities are to be executed, authenticated and delivered subject to the further covenants and conditions hereinafter set forth; and the Company, for itself and its successors, does hereby covenant and agree to and with the Trustee and its successors in said trust, for the benefit of those who shall hold the Securities, or any of them, as follows: ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 1.01. Definitions . For all purposes of this Indenture, of all indentures supplemental hereto and all Securities issued hereunder except as otherwise expressly provided or unless the context otherwise requires: (a) the terms defined in this Article shall have the meanings assigned to them in this Article, and include the plural as well as the singular; (b) all terms used in this Indenture, in any indenture supplemental hereto or in any such Securities that are defined in the Trust Indenture Act shall have the meanings assigned to them in said Act; and (c) all accounting terms not otherwise defined herein or in such Securities shall have the meanings assigned to them in accordance with generally accepted accounting principles in effect at the date of computation. Certain terms used in Article Eight hereof are defined in that Article.  Act  when used with respect to any Holder has the meaning specified in Section 1.04 hereof.  Affiliate  of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition,  control  when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms  controlling  and  controlled  have meanings correlative to the foregoing.  American Express  means American Express Company, a New York corporation, and any successor corporation.  Authenticating Agen t: See Section 8.14 hereof.  Authorized Newspaper  means a newspaper of general circulation in the same city in which the Place of Payment with respect to Securities of a series shall be located or in the Borough of Manhattan, The City of New York, printed in the English language and customarily published on each Business Day, whether or not published on Saturdays, Sundays or holidays. Whenever successive weekly publications in an Authorized Newspaper are required hereunder, they may be made (unless otherwise expressly provided herein) on the same or different days of the week and in the same or in different Authorized Newspapers.  Bearer Rules  means the provisions of the Internal Revenue Code, in effect from time to time, governing the treatment of bearer obligations and any regulations thereunder including, to the extent applicable to any series of Securities, proposed or temporary regulations.  Board of Directors  means either the board of directors of the Company or any committee of that board duly authorized to act hereunder or any directors and/or officers of the Company to whom that board or committee shall have delegated its authority.  Board Resolution  means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification, and delivered to the Trustee.  Borrowing Base  at any date means the sum of (i) the outstanding Debt owed by the Company to American Express or any Subsidiary of American Express at such date that is expressly subordinate and junior in right of payment to the payment of principal of (premium, if any) and interest on the Securities and (ii) Net Worth on such date.  Business Day  means, subject to modification hereof by any Board Resolution or supplemental indenture provided for by Section 3.01, (i) when used with respect to any payment, each Monday, Tuesday, Wednesday, Thursday and Friday that is not a day on which banking institutions in the Place of Payment with respect to such payment are authorized or required by law or executive order to close and (ii) when used for any other purpose, each Monday, Tuesday, Wednesday, Thursday and Friday that is not a day on which banking institutions in the Borough of Manhattan, The City of New York, or in the city in which the Corporate Trust Office of the Trustee is located are authorized or required by law or executive order to close. 2  Commission  means the Securities and Exchange Commission, as from time to time constituted, created under the Exchange Act, or if at any time after the execution of this Indenture such Commission is not existing and performing the duties now assigned to it under the Trust Indenture Act, then the body performing such duties at such time.  Common Stock,  as applied to the capital stock of any corporation means any capital stock of such corporation, the right of which to share in distribution either of earnings or assets is without limitation in its charter or other similar document as to any fixed amount or percentage.  Company  means the corporation named as the  Company  in the first paragraph of this instrument until a successor corporation shall have become such pursuant to the applicable provisions of this Indenture, and thereafter  Company  shall mean each such successor corporation.  Company Consent,   Company Order  and  Company Request  mean, respectively, a written consent, order or request signed in the name of the Company by any one of its Officers and delivered to the Trustee.  Corporate Trust Office  means the principal office of the Trustee at which at any particular time its corporate trust business shall be principally administered, which office of The Bank of New York, at the date of the execution of this Indenture, is located at 101 Barclay Street, Floor 8W, New York, New York 10286, Attention: Corporate Trust Administration.  corporation  means a corporation, association, company or business trust.  Debt  of any Person at any date means all obligations which in accordance with generally accepted accounting principles would be included in determining total liabilities as shown on the liabilities side of the balance sheet of such Person at such date. Such term shall include all obligations of such Person guaranteeing any Debt of any third Person (any such obligation being herein called a  Guarantee ).  Defaulted Interest:  See Section 3.08 hereof.  Depositary  when used with respect to the Securities of any series issuable or issued, in whole or in part, in the form of a
